Order entered November 8, 2021




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-21-00741-CV

           IN RE JOHN CREUZOT, DISTRICT ATTORNEY, Relator

           Original Proceeding from the 305th Judicial District Court
                             Dallas County, Texas
                      Trial Court Cause No. JC-21-00754

                                    ORDER
               Before Justices Osborne, Pedersen, III, and Goldstein

      In    accordance     with     the    Court’s    opinion   of    this   date,   we

CONDITIONALLY GRANT relator’s petition for writ of mandamus. We

ORDER the juvenile court to vacate its August 20, 2021 injunctive order and

dismiss the proceeding for want of jurisdiction. We further ORDER the juvenile

court to file with this Court within thirty (30) days of the date of this order, a

certified copy of the order issued in compliance with this order. Should the

juvenile court fail to comply with this order, the writ will issue.


                                                /s/    BONNIE LEE GOLDSTEIN
                                                       JUSTICE